

117 S440 IS: Continued Funding for Senior Services During COVID–19 Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 440IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Casey (for himself, Mr. Kelly, Mrs. Gillibrand, Mr. Van Hollen, Mr. Peters, Mr. Blumenthal, Ms. Duckworth, Ms. Klobuchar, Ms. Smith, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide continued funding for services under the Older Americans Act of 1965, and for other purposes.1.Short titleThis Act may be cited as the Continued Funding for Senior Services During COVID–19 Act.2.Continued funding for services under the Older Americans Act of 1965(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, for an additional amount for Aging and Disability Services Programs within the Administration for Community Living, for activities authorized under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.), $1,529,500,000, to remain available until expended, of which— (1)$480,000,000 shall be available for providing supportive services under part B of title III of the Older Americans Act of 1965 (42 U.S.C. 3030d et seq.), including—(A)for efforts to ensure that older individuals have access to legal assistance by supporting the network of legal services in the State for older individuals, which may include—(i)supporting the State in maintaining or developing a legal hotline for older individuals; and(ii)supporting other legal assistance services authorized under part B of title III of such Act;(B)for efforts to provide services to support older individuals with limited English proficiency in addressing concerns as a result of COVID–19; (C)for efforts related to COVID–19 vaccination outreach, including education, communication, transportation, and other activities to facilitate vaccination of older individuals; and (D)for prevention and mitigation activities related to COVID–19 focused on addressing extended social isolation among older individuals, including activities for investments in technological equipment and solutions or other strategies aimed at alleviating negative health effects of social isolation due to long-term stay-at-home recommendations for older individuals for the duration of the COVID–19 public health emergency; (2)$750,000,000 shall be available for providing nutrition services under subparts 1 and 2 of part C of title III of such Act (42 U.S.C. 3030e et seq.); (3)$44,000,000 shall be available for providing evidence-based disease prevention and health promotion services and information under part D of title III of such Act (42 U.S.C. 3030m et seq.);(4)$145,000,000 shall be available for providing caregiver services under part E of title III of such Act (42 U.S.C. 3030s et seq.); (5)$75,500,000 shall be available for providing activities for health, independence, and longevity under titles II and IV of such Act (42 U.S.C. 3011 et seq.; 42 U.S.C. 3031 et seq.), of which—(A)$500,000 shall be available for carrying out section 417 of such Act (42 U.S.C. 3032f); and(B)$75,000,000 shall be available for the Research, Demonstration, and Evaluation Center for the Aging Network under section 201(g) of such Act (42 U.S.C. 3011(g)); (6)$25,000,000 shall be available for providing supportive services, including nutrition services, under title VI of such Act (42 U.S.C. 3057 et seq.); and(7)$10,000,000 shall be available to carry out the long-term care ombudsman program under title VII of such Act (42 U.S.C. 3058 et seq.).(b)Inapplicability of matching requirementsNotwithstanding any other provision of law, the State matching requirements under sections 304(d)(1)(D) and 309(b)(2) of the Older Americans Act of 1965 (42 U.S.C. 3024(d)(1)(D); 42 U.S.C. 3029(b)(2)) shall not apply to any funds made available under subsection (a).(c)DefinitionsIn this section, the terms older individual and State have the meanings given such terms in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).